EXHIBIT 4.2 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT. SECURED FINANCIAL NETWORK INC. COMMON STOCK PURCHASE WARRANT “A” Number of Shares: Holder: T Squared Investments LLC c/oT Squared Capital LLC Original Issue Date: May 1, 2009 Attn: Thomas M. Sauve Title: Managing Member Expiration Date: May 1, 2014 1325 Sixth Avenue, Floor 27 New York, NY 10019 Exercise Price per Share: Tel: 212-763-8615 Fax: 212-671-1403 Secured Financial Network Inc., a company organized and existing under the laws of the State of Nevada (the “Company”), hereby certifies that, for value received, T Squared Investments LLC, or its registered assigns (the “Warrant Holder”), is entitled, subject to the terms set forth below, to purchase from the Company up to Five Hundred Thousand (500,000) shares (as adjusted from time to time as provided in Section 7, the “Warrant Shares”) of common stock, $.001 par value (the “Common Stock”), of the Company at a price of Five Cents ($0.05) per Warrant Share (as adjusted from time to time as provided in Section 7, the “Exercise Price”), at any time and from time to time from and after the date thereof and through and including 5:00 p.m. New York City time on May1, 2014 (the “Expiration Date”), and subject to the following terms and conditions: 1.Registration of Warrant.The Company shall register this Warrant upon records to be maintained by the Company for that purpose (the “Warrant Register”), in the name of the record Warrant Holder hereof from time to time.The Company may deem and treat the registered Warrant Holder of this Warrant as the absolute owner hereof for the purpose of any exercise hereof or any distribution to the Warrant Holder, and for all other purposes, and the Company shall not be affected by notice to the contrary. WARRANT AGREEMENT BETWEEN SECURED FINANCIAL NETWORK INC.
